DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-24 are presented for examination.  This office action is in response to the amendment filed on 7/21/2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/2021 is being considered by the examiner.

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 4, 5, 7, 9, 10, 11, 13, 16, 17, 18, 19, 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (Srinivasan) US Patent Application Pub. No. 2018/0301193 in view of Liu US Patent Application Pub, No. 2019/0179741 and further in view of Hsieh et al. (Hsieh) US Patent Application Pub. No. 2019/0332331.
As to claims 1 and 13, Srinivasan discloses a data storage apparatus, (Fig. 1 Ref 104) comprising: a non-volatile memory (Ref 125), comprising a logical unit number (LUN) (Fig. 3 LUN), wherein the LUN comprises a plurality of planes (Fig. 3, 1LUN=4Planes), each of the planes comprises a plurality of blocks (Fig. 3 1 plane = 2048 blocks), and each of the blocks comprises a plurality of pages (Fig. 3 1 block=128pages); and a memory controller (Fig. 3 Refs 108 and 120) coupled to the non-volatile memory and configured to select a plurality of member blocks from the blocks on each of the planes of the LUN to form a big block (Fig. 4, Ref 446 superblock), 
However, Srinivasan does not specifically disclose divide the big block into a plurality of small blocks according to a plane amount parameter, group the pages of each of the small blocks on different planes to form a plurality of big pages according to a page or plane orientation, and write a system information to at least one of the big pages.

One of ordinary skill in the memory art familiar with Srinivasan, and looking at Liu would have recognized that the memory access performance of Srinivasan would have been improved by including divide the big block into a plurality of small blocks according to a plane amount parameter, group the pages of each of the small blocks on different planes to form a plurality of big pages according to a page or plane orientation, and write a system information to at least one of the big pages, wherein each big page consists of the pages on two different planes. Also the ability to improve or optimize efficiency provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include divide the big block into a plurality of small blocks according to a plane amount parameter, group the pages of each of the small blocks on different 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate divide the big block into a plurality of small blocks according to a plane amount parameter, group the pages of each of the small blocks on different planes to form a plurality of big pages according to a page or plane orientation, and write a system information to at least one of the big pages, wherein each big page consists of the pages on two different planes as taught by Liu into the system of Srinivasan for the advantages stated above.
Srinivasan and Liu disclose the invention as claimed above, however, neither Srinivasan nor Liu specifically discloses wherein one of the member blocks is a selected block; wherein when the selected block is a bad block, the memory controller selects another block which is not bad from the plane on which the bad block is located to replace the bad block.
Hsieh discloses wherein one of the member blocks is a selected block (para [0066], block P1(1) ---- a bad physical block and para [0067] bad physical block P1(1)); wherein when the selected block is a bad block (para [0066], block P1(1) ---- a bad physical block and para [0067] bad physical block P1(1)), the memory controller selects another block (para [0067]available physical blocks --- P1(6) --- (also referred to as the sacrificed physical block)) to replace the bad block from the plane (para [0067] the bad physical block P1(1) is replaced by ---- sacrificed physical block P1(6)) which is not bad from the plane (Fig. 4A P(1) and 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein one of the member blocks is a selected block; wherein when the selected block is a bad block, the memory controller selects another block which is not bad from the plane on which the bad block is located to replace the bad block as taught by Hsieh into the combined invention of Srinivasan and Liu for the advantages stated above.

As to claims 7 and 19, Srinivasan, Liu, and Hsieh disclose the invention as claimed above.  Srinivasan further discloses plurality of LUNs (page [0019] a number of memory resources) and a super block (Fig. 4).  Liu further discloses a super block (para [0049])

As to claims 3, 9, 16, and 22, Srinivasan, Liu, and Hsieh disclose the invention as claimed above.  Liu further discloses wherein when writing the system information to the at least one of the big pages, the memory controller further writes a system information code (para [0042 and 0045]) to the at least one of the big pages 

As to claims 4, 10, 17, and 23, Srinivasan, Liu, and Hsieh disclose the invention as claimed above.  Liu further discloses wherein when writing the system information to the at least one of the big page, the memory controller further writes a recording table (page [0009] (L2P) table) to the at least one of the big pages. 
As to claims 5, 11, 18, and 24, Srinivasan, Liu, and Hsieh disclose the invention as claimed above.  Liu further discloses wherein the recording table records a plurality of storage addresses of a plurality of types (para [0009] block type) of system information. 
Claims 2, 6, 8, 12, 14, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (Srinivasan) US Patent Pub. Application No. 2018/0301193 in view of Liu US Patent Application No. 2019/0179741 and Hsieh et al. (Hsieh) US Patent Application Pub. No. 2019/0332331 and further in view of El Maghraoui et al. (Maghraoui) US Patent Pub. Application No. 2014/01222861.
As to claims 2, 8, 14, and 20, Srinivasan, Liu, and Hsieh disclose the invention as claimed above.  Srinivasan further discloses write a system information (para [0046] store meta data) to at least one of the big pages   However, neither Srinivasan, Liu, nor Hsieh specifically discloses wherein each of the big pages comprises a data area and a spare area. 
Maghraoui discloses wherein each of the big pages comprises a data area and a spare area (para [0037] Each page 104 has a data area 105 and ----a 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the big pages comprises a data area and a spare area as taught by Maghraoui into the combined invention of Srinivasan, Liu, and Hsieh for the advantages stated above.

As to claims 6, 12, 15, and 21, Srinivasan, Liu, Hsieh, and Maghraoui disclose the invention as claimed above.  
Liu further discloses wherein when writing the system information to the at least one of the big page, the memory controller further writes a page number (para [0050] page number) to the spare area of the at least one of the big pages. 
Response to Arguments
Applicant's arguments filed on 7/21/2021 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 10-15 that the references not teaching wherein each big page consists of the pages on two different planes have been fully considered but they are not persuasive. 
Liu discloses wherein each big page consists of the pages on two different planes (Fig. 2A Ref. 204 and paras [0052-0053] “super block 204 includes blocks from multiple dies, but not all planes within each die. Thus, super block 204 has less blocks .   
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).




/HONG C KIM/Primary Examiner, Art Unit 2138